DETAILED OFFICE ACTION

Applicant's species elections without traverse of A. a method of treating cancer; and B. urothelial cancer, filed on 12 January 2021 is acknowledged.  
Applicant's species election of A. a method of treating cancer is non-responsive (see attached PTO-413). During a telephone conversation with Melissa J. Brayman on 04 February 2021, the issue was discussed; and a provisional species election was made on 05 February 2021 to prosecute the species of species 2) chemo-resistant cancer (claim 91, for example).  Affirmation of this election must be made by applicant in replying to this Office action.
Currently, claims 79-103 are pending, and claims 79-84 and 91-97 are under consideration. Claims 85-90 and 98-103 are withdrawn from further consideration as being drawn to a non-elected species. 
	
Interview Summary
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/12/2019 and 8/19/2020 are acknowledged and have been considered.  A signed copy is attached hereto.   

Priority acknowledgement
This application claims benefit of U.S. application 14/388,575 filed 09/26/2014, which is a national stage entry (371) of PCT/US2013/032269 with the international filing date 03/15/2013, which claims priority from provisional Application 61617370 filed 03/29/2012, which is acknowledged.  
	
Sequence compliance
The specification is objected to for failing to comply with 37 CFR 1.821(d).  The specification recites various nucleic acid and polypeptide sequences (pages 4-8, for example); however, there is no sequence identifier (SEQ ID NO) provided for these sequences.  According to 37 CFR 1.821, “(d) Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application” (37 CFR 1.821 (d)).  Appropriate correction is required.

Claims
Applicant is advised that should claim 83 be found allowable, claims 91 and 95 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claims 79 and 91 are objected to for the following informalities, appropriate correction is required for each item:
Claims 79 and 91 recite “administering to the subject an effective amount of an IL-2 fusion protein and gemcitabine to the subject in need thereof”; which is redundant.  The following is suggested: “administering to the subject an effective amount of an IL-2 fusion protein and gemcitabine”.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 79-84 and 91-97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9, 12, 15, 16, 19, 22-24, 27, 30, 31, 34, 37-39, 42, 45, 46, 61, 64, 67-69, 72 and 75 of copending Application No. 14/388,575. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Claims 1, 4, 7-9, 12, 15, 16, 19, 22-24, 27, 30, 31, 34, 37-39, 42, 45, 46, 61, 64, 67-69, 72 and 75 of ‘575 application are directed to a method of treating cancer or treating chemo-resistant cancer with a composition consisting of an effective amount of an IL-2 fusion protein, cisplatin, and gemcitabine, wherein the IL-2 fusion protein comprises a T cell receptor (TCR) (claims 1, 16, 31 and 61, for example), wherein the T cell receptor is a single chain T cell receptor (claims 4, 19, 34 and 64, for example), wherein the cancer includes bladder or urothelial cancer (claims 7, 8, 22, 23, 37, 38, 67 and 68, for example), and wherein the IL-2 fusion protein specifically targets p53 peptide/HLA complexes on the surface of cancer cells (claims 15, 30, 45 and 75, for example).  Although the scopes of the conflicting claims are different, both encompass the same inventive elements: treating cancer or chemo-resistant cancer with an IL-2 fusion protein comprising a TCR and gemcitabine.  Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 79-84 and 91-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .
Claims 79-84 and 91-97 are directed to a method of treating cancer or treating chemo-resistant cancer with an IL-2 fusion protein, which comprises a TCR (claims 79 and 91, for example), wherein the IL-2 fusion protein specifically targets p53 peptide/HLA complexes on the surface of cancer cells (claims 84 and 96, for example).  Thus, the claims encompass a large genus (unlimited number) of TCR (perhaps something else in the fusion protein), which can be any TCR (claims 79 and 91, for example) as there is no structural or functional limitation associated with the TCR or the fusion protein; or any TCR or someing else in the fusion protein targeting p53 peptide/HLA complexes on the surface of cancer cells (claims 84 and 96, for example) as no structural limitation associated with the TCR or the fusion protein.  However, the specification merely discloses two IL-2 fusion proteins meeting the limitations of the claims: ALT-801 and MART-1scTCR/IL-2. 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991).   
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, only a limited number of species (two) of the IL-2 fusion proteins are disclosed.  Further, there is no way to predict the structure of a targeting moiety such as the IL-2 fusion protein or its TCR for cancer cells.  As such, a skilled artisan cannot envision the detailed chemical structure of the encompassed “IL-2 fusion protein” or TCR, and the claimed construct, therefore, conception is not achieved.  Accordingly, the specification does not provide adequate written description for the broad genus as claimed.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only ALT-801 and MART-1scTCR/IL-2, but not the full scope of the claims, meet the written description provision of 35 U.S.C. 112(a). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112(a) is severable from its enablement provision (see page 1115).

Rejections Over Prior Art:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

	Claims 79-82 and 84 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Clinical Trial NCT01326871 (3/31/2011).
Clinical Trial NCT01326871 discloses a study of ALT-801 in a biochemotherapy regimen either containing cisplatin and gemcitabine or containing gemcitabine alone in patients who have muscle invasive or metastatic urothelial cancer of bladder, renal pelvis, ureters and urethra (under “Brief Summary:”, for example), wherein the study assess the relationship between the tumor presentation of HLA-A*0201/p53 aa 264-272 complexes and the safety and clinical benefits of study treatment (under “Secondary Outcome Measures”, “4.”).  Additionally, NCT01326871 teaches that the study drug, ALT-801, is a biologic compound of interleukin-2 (IL-2) genetically fused to a humanized soluble TCR directed against the p53-derived peptides expressed on tumor cells (under “Detailed Description:”, last paragraph).  Therefore, the reference anticipates claims 79-82 and 84.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 79-84 and 91-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trial NCT01326871 (3/31/2011), as applied to claims 79-82 and 84 above, and for the following reasons.
The teachings of NCT01326871 are reviewed above.  Additionally, NCT01326871 teaches that the p53 protein is one of the most important factors that protects from developing cancer and is also one of the most frequently mutated genes in many cancers, which include muscle-invasive bladder cancer; and for any given cancer type, p53 dysfunction generally correlates with poor prognosis versus other the same site-of-origin; and that in some tumors, p53 mutation and over-expression also is associated with resistance to chemotherapy. This study is to further evaluate whether directing IL-2 activity using ALT-801 to the patient's tumor sites that over-express p53 results in clinical benefits (under “Detailed Description:”, last paragraph).  
With respect to claims 83 and 91-97, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat chemo-resistant cancer with the biochemotherapy comprising ALT-801 plus cisplatin and gemcitabine; or ALT-801 and gemcitabine following the teachings of NCT01326871.  The person of ordinary skill in the art would have been motivated to for more efficient treatment of cancer, and reasonably would have expected success because ALT-801 has different mode of action than that of chemotherapy; and NCT01326871 teaches that p53 protein is one of the most frequently mutated genes in many cancers, and p53 mutation and over-expression also is associated with resistance to chemotherapy.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 79-84 and 91-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong et al. (WO 09/117117, 9/24/2009; provided by applicants), and von der Maase et al. (J Clin Oncol. 2005 Jul 20;23(21):4602-8).  
Wong discloses that traditional approaches to the treatment of diseases such as cancers, autoimmune, and infective diseases, have included surgery, radiation chemotherapy, antibiotics or combination therapies; however, such therapies have not proven effective against a majority of these indications, and development of alternate remedies for preventing and/or treating human diseases is crucial, and immunotherapy and gene therapy approaches utilizing antibodies and T-lymphocytes have emerged as new and promising methods for treating human disease (page 1, 3rd paragraph).  Additionally, Wong teaches a class of modified TCR complexes that have improved therapeutic utility, such as increased serum half life and/or increased cell surface residency time, and improved therapeutic activity, and the modified TCRs can be used to guide, target or direct localized toxic agents to specific sites to intervene in a disease process (page 3, 2nd paragraph from the bottom, for example); that the TCR fusion molecules of the invention have the surprising ability to increase either the plasma half life of the molecule or the surface residency time for the fusion molecules that bind to a cell surface protein, e.g., a cell surface receptor, thereby leading to significant increases in therapeutic potential for the claimed molecules; and these molecules also are capable of significantly decreasing the often severe side effects of associated with administration of the component molecules (page 23, 1st paragraph); and that TCR fusion complex comprising a tumor antigen-specific TCR and a cytokine molecule exhibited increased serum half life, increased cell surface residency time, increased ability to localize immune cells to the tumor site, significantly decrease the adverse clinical side effects associated with the administration of cytokines, i.e., less toxicity and/or improved antitumor activity than the cytokine molecule alone or a non-targeted TCR fusion complex (page 35, last six lines; page 36, 1st paragraph, and Example 20, for example), for example, as preferred aspect of the invention, a TCR fusion complex is covalently linked to a cytokine, IL-2 (page 4, 3rd paragraph from the bottom, for example).  
Further, Wong teaches a specific example of a TCR fusion complex: ALT-801 (c264scTCR-IL2), which is a recombinant humanized soluble single-chain TCR-cytokine fusion protein comprising human TCR  chain constant domain and murine TCR antigen-binding regions and human IL-2; and comprises the amino acid sequences shown in Fig. 36; (the paragraph bridging pages 73 and 74; and page 19, last paragraph, for example) (and SEQ ID NO:15 and 16).   Furthermore, Wong teaches a Phase 1 Clinical Trial of ALT-801, evaluating ALT-801 in a multi-course dose-escalation Phase I/IIa clinical study in patients with various metastatic malignancies that express HLA-A2/p53 peptide complexes, the antigenic target of ALT-801; wherein an increase in serum IFN- was seen, which induction by ALT-801 likely correlates with an increase in effector cell cytolytic activity that plays a role in the antitumor responses;  in contrast, little to no serum TNF- was detected in any of the treated subjects' blood samples, which is known to be induced in patients' sera following rhIL-2 treatment, and is considered as one of the possible casual factors for rhIL-2 toxicity in humans; thus the lack of treatment-related TNF- expression may contribute to the reduced toxicity observed with ALT-801 treatment compared with high-dose IL-2 (pages 73-79, Example 30, esp. page 74, 3rd paragraph; page 76, lines 8-16; and Fig. 35); 264scTCR/IL-2 was as effective as a 12-fold higher cumulative dose of rhIL-2 in reducing tumor burden without the overt signs of toxicity (page 65, lines 4-5); and the study findings indicate that ALT-801 treatment at the MTD (maximum-tolerated dose) level provided favorable pharmacokinetics and immunostimulatory activity necessary for antitumor responses (page 77, lines 4-6, for example).  Furthermore, Wong teaches that compounds of the invention may be used in therapy alone or in conjunction with other medicaments such those with recognized pharmacological activity to treat the desired indications, and exemplary medicaments include recognized therapeutics such as surgery, radiation, chemotherapy and other forms of immunotherapy; and a chemotherapeutic drug includes such as, among others, cisplatin (page 37, 2nd paragraph; and page 18, 3rd paragraph, for example); and that treatment with one drug can in turn sensitize a patient to another drug, accordingly, the essentially simultaneous presentation to the subject cell of an anti-cancer drug and TCR via a conjugate of the invention may enhance drug activity, e.g., by providing synergistic results and/or by enhancing production an immune response (page 36, 4th paragraph, for example).
Wong does not mention the specific combination therapy of ALT-801 and gemcitabine.  
Von der Maase reports a study that compares long-term survival in patients with locally advanced or metastatic transitional cell carcinoma (TCC) treated with gemcitabine/cisplatin (GC) or methotrexate/vinblastine/doxorubicin/cisplatin (MVAC), and concludes that long-term overall and progression-free survival after treatment with GC or MVAC are similar, which results strengthen the role of GC as a standard of care in patients with locally advanced or metastatic TCC, as MVAC treatment is associated with substantial toxicities and a toxic death rate (abstract, and page 4602, 2nd column).
Therefore, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to treat cancer including chemo-resistant cancer with ALT-801 and GC (gemcitabine plus cisplatin); or ALT-801 and either gemcitabine or cisplatin) (since ALT-801 is added), following the teachings of Wong (ALT-801 in combination with chemotherapy for cancer treatment) and von der Maase (chemotherapeutic agents GC for cancer treatment).  The person of ordinary skill in the art would have been motivated to do so for cancer treatment, and for the advantages of a combination therapy (immunotherapy and chemotherapy), which could potentially increase the efficacy and reduce chemo-resistance (due to different modes of action), relatively low toxicity for both ALT-801 and GC, and/or enhance production an immune response (by Wong); and reasonably would have expected success because each of ALT-801, gemcitabine, cisplatin and GC has been demonstrated to be effective in cancer treatment.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/10/21